 NORTH CAROLINA MUTUAL, ETC.625in the voting group set forth below, as they are in the line of directprogression to journeyman classifications.While the Petitioner does not seek to include other employees inthe unit, the question arose at the hearing whether certain other em-ployees in the three plants should be included in the unit.Theseemployees are classified as machine repairmen, machine setters, ma-chinists, grinding and lathe specialists, patternmakers, tool inspectors,attendants, and errand boys in the toolroom. It appears that noneof these employees exercise the skills of tool- and die-makers or model-makers.Accordingly, even if some of them may exercise skills of ma-chinists or of other crafts, the unit sought by the Petitioner, excludingthese employees, is appropriate, and we will exclude these employeesfrom the proposed unit.Accordingly, we shall direct that an election be held among theemployees of the Employer at its Ilion, New York, plants, in thevoting group consisting of :All tool- and die-makers, tool- and die-maker trainees, modelmakers,and modelmaker trainees, excluding all other employees, supervisors,and guards as defined in the Act.If a majority vote for the Petitioner, they shall be taken to haveindicated their desire to constitute a separate appropriate unit, andthe Regional Director conducting the election directed herein is in-structed to issue a certification of representatives to the Petitioner forthe unit described above, which the Board, under the circumstances,finds to be appropriate for purposes of collective bargaining. If amajority vote for the Intervenor, they will remain a part of the exist-ing unit and the Regional Director will issue a certification of resultsof election to such effect.[Text of Direction of Election omitted from publication.]MEMBER PETERSON took no partinthe consideration of the aboveDecision and Direction of Election.NORTH CAROLINA MUTUAL LIFEINSURANCE COMPANY, DURHAM, NORTHCAROLINAandINSURANCEWORKERS OFAMERICA, CIO,PETITIONER.Case No. 4-RC-2343. July 30,1954Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Morris Mogerman, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.109 NLRB No. 100. 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent a unit of licensed and unlicensedindustrial insurance agents, full- and part-time ordinary life insur-ance agents,' and clerical employees working in and out of the Em-ployer's Philadelphia, Pennsylvania, district office.The Employercontends that ordinary agents should not be included in the same unitwith industrial agents because of differences in working conditionsresulting from the different policies they write. It also contends thatthe unlicensed insurance agents should be excluded as trainees orprobationary employees, and the clerical employees excluded becausetheir working conditions are different from those of the agents.The Employer writes two kinds of insurance policies, ordinary andindustrial.Ordinary policies are those written in amounts of $1,000or more with premiums payable no oftener than quarterly. Industrialpolicies are those written for amounts less than $1,000 and the premi-ums areusually collected by the industrialagentpersonally at weeklyintervals.The list of policyholders from whom the industrial agentcollects premiums is referred to as his debit.Under Pennsylvania law insurance agents must be licensed in orderto solicit applications for insurance from the public.2There are 11licensed ordinary agents, and 35 licensed and 13 unlicensed indus-trial agents.Both the ordinary and the industrial insurance agentswork out of the Philadelphia district office, which is operated by theEmployer, and are supervised by the same district manager.Bothgroups of agents are paid only on a commission basis.Ordinaryagents do not usually collect premiumsand arenot confined to aspecific territory, as is true of the industrial agents.However, indus-trial agents may, like the ordinary agents, write ordinary life insur-ance within and without their assigned debit territory.Both groupsof agents are required to submit weekly reports to the office cashierfor reconciliation of their accounts.We believe that a combined unit of industrial and ordinary agentsis appropriate under the circumstances present in this case. The writ-ing and servicing of insurance policies itself creates a community of' The Employer has no part-time ordinary agents.2 This requirement seems to have been loosely enforced in the recent past because thetestimony indicates that shortly before the hearing in this case unlicensed agents werepermitted to submit applications for insurance to the Employer. NORTH CAROLINA MUTUAL, ETC.627interest shared by the two groups of agents despite the differences inthe technique of servicing industrial and ordinary life insurancepolicies.Further, all agents are subject to the same supervision,contrary to the practice of many insurance companies which main-tain separate organizations for soliciting and servicing industrialand ordinary life policies.Finally, industrial agents frequentlywrite ordinary life policies and may, on occasion, be transferred tothat type of activity exclusively.Accordingly, we find that a com-bined unit of ordinary and industrial agents is appropriate.As stated, the Employer would exclude the unlicensed industrialagents on the ground that they are trainees or probationary employees.The unlicensed agents are presently engaged only in collecting pre-miums, whereas the licensed agents also solicit applications for new in-surance.Agents who fail to pass the State license examination areusually retained, merely continuing their collection work.Some ofthe unlicensed agents now employed have failed the examination anumber of times and have been employed from 6 months to a year. Allindustrial agents, licensed and unlicensed, sign identical employmentcontracts, receive the same preliminary training, and are then assignedto a supervisor who works with them until they are qualified to carrytheir debits themselves.The unlicensed agents are in fact full-timepermanent employees who may legally continue to work as industrialagents except that they may not solicit new business.We find that thesimilarity in interests and working conditions of all the industrialagents requires that the unlicensed agents be included in the unit.There are nine clerical employees who work exclusively in the officehandling premium collections and deposits, servicing claims, and doingnecessary accounting work. They are salaried and work a fixed sched-ule of hours.The Employer contends that they should be excluded.We agree with the Employer that the office clerical employees haveinterests dissimilar from those of the agents and should be excludedfrom their unit.-3The following employees in the Employer's Philadelphia, Pennsyl-vania, district, constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9 (b) of the Act:All licensed and unlicensed industrial and ordinary agents, exclud-ing office clerical employees and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]MEMBERSPETERSON and BEESON took no part in the considerationof the above Decision and Direction of Election.8 Southern Aid Society of Virginia,Inc,64 NLRB 780, 783.The Petitioner's showing of interest among the office clericals is not sufficient to war-rant direction of a separate election for that group.334811-55-vol. 109-41